Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/14/2022 has been entered. Claims 1, 3, 23, and 25 have been amended. Claims 2, and 24 have been canceled. Claims 1, 3, 5-9, 11-13, 15-17, 22-23, and 25-27 remains pending. Applicant’s amendments to the claims overcome every rejection previously set forth in Second Non-Final Office Action mailed on 08/09/2022. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11-13, 15-17, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gal (US 9267873) in view of Vladimir (US 20140309795).
Regarding claim-1, Gal discloses a system for flow cytometrically dispensing droplets into partitions (Abstract; Fig.1), the system comprising: 
a droplet sorting system (Fig.1) comprising: 
a droplet stream generator (collimator 124, Fig.1) configured to generate a stream (steam of droplet defined by Flow C, Fig.1) of both particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (128, 130, Fig.1) from liquid exiting a flow cell (110, Fig.1) (Col.7 line44-50); and 
a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle- unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13), wherein the droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) comprises: 
a droplet charger (electrical charge device 112, Fig.1-2) configured to charge droplets of the droplet stream (steam of droplet defined by Flow C, Fig.1) (Col.3 line47-55, Col.4 line31-46); 
a droplet deflector (deflection plates 114 = 116, 117, Fig1,3) configured to deflect charged droplets (130, 132, 134) into a partition (receptacles 144, 140, 142 respectively, See Fig.1) (Col.3 line47-55, Col.4 line66-67 to Col.5 line1-7); and 
But Gal does not explicitly disclose a controller configured to control the droplet charger and droplet deflector to partition direct particle-occupied and particle-unoccupied droplets. However, it would be obvious to the skilled person in the art that there must be a controller that controls the whole dispensing and sorting system.
Gal lacks a controller.
Vladimir also discloses a system for flow cytometrically dispensing droplets into partitions comprising a droplet sorting system (Fig.1), a droplet stream generator (nozzle 102, Fig.1), a droplet sorter (combination of charging element and deflection plates), a droplet charger (charging pulse 150, Fig.1) and a droplet deflector (deflection plates 124, Fig1) similar to Gal and, also teaches a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition plurality of stream (125, 127, 126) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; also check [0082], [0084-0085], [0087-0088], Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Gal’s system with the controller as taught by Vladimir for purpose of controlling the multiple parameters of dispensing system for efficient sorting and dispensing of droplets.
Regarding claim-3, Gal as modified discloses wherein the controller (114 as taught by Vladimir [0081-0082], [0084-0085], [0087-0088], Fig.1) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134) and a second predetermined number of particle-unoccupied droplets (130).
Regarding claim-5, Gal does not disclose further comprising an input module operably connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed.
Gal lacks input module.
Vladimir also teaches an input module (mouse, keyboard, or the like; [0130]) connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the plurality of stream (125, 127, 126) to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0130]; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Gal’s system with the input module as taught by Vladimir for purpose of controlling the multiple parameters of dispensing system for efficient sorting and dispensing of droplets.
Regarding claim-6, Gal as modified discloses wherein the system is configured to dynamically adjust (tuning the system) the ratio of particle-occupied droplets (132, 134) to particle- unoccupied droplets (128, 130) that are partition-directed over a period of time (Col.7 line13-18; Col.8 line57-67 to Col.9 line1-10). It is easily derived by a person skilled in the art from present disclosure that droplet (Fluid stream C) when passed through deflection plates, the deflection plate 114 of droplet sorter adjust the ratio of particle-occupied droplets (132, 134) to particle- unoccupied droplets (128, 130) that are partition-directed over a period of time and deflects charged/desired particles towards container (140, 142) and uncharged/undesired particles towards container (146, 144).
Regarding claim-7, Gal as modified discloses wherein the system is configured to dynamically instruct (tuning the system) the droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) to partition-direct each droplet by default or partition-direct only desired particle-occupied droplets (132, 134) by default (Col.7 line13-18; Col.8 line57-67 to Col.9 line1-10).
Regarding claim-8, Gal as modified discloses wherein the droplets (stream of droplet C) have a predetermined volume. It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream defined by C, Fig.1) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in flow cell.
Regarding claim-9, Gal as modified discloses wherein the droplet generator (collimator 124, Fig.1) is configured to dynamically adjust the predetermined volume of the droplets (128, 130, 132, 134 Fig.1). It is easily derived by a person skilled in the art from present disclosure that droplet (fluid stream defined by C, Fig.1) has predetermined volume based on required specification of an apparatus and can be adjusted by controlling the amount of sheath and sample fluid introduced in nozzle which ultimately adjust the amount of fluid stream C coming out of nozzle, can be seen in Fig.1.
Regarding claim-11, Gal as modified discloses wherein the droplet sorter is configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (128, 130) into a well of a multi-well plate (140, 142, 144, 146; Fig.1).
Regarding claim-12, Gal as modified discloses wherein the system is configured to record an identifier (camera 120, Fig.1 as taught by Vladimir [0084]; [0085]; [0087]) identifying the well of the multi-well plate (receptacles 144, 140, 142) into which a droplet (130, 132, 134) is directed.
Regarding claim-13, Gal as modified discloses wherein the identifier (camera 120, Fig.1 as taught by Vladimir [0084]; [0085]; [0087]) identifies the number of particle-occupied (132, 134) and/or particle-unoccupied droplets (130) deflected into the well (140, 142, 144 respectively). 
Regarding claim-15, Gal as modified discloses wherein the system comprises a cellular sample source, a barcoded solid support source and a cell lysis agent source (Col.2 line59-67 to Col.3 line1-39).
Regarding claim-16, Gal as modified discloses wherein the system is configured to direct a particle-occupied droplet (132) comprising a cell, a second particle-occupied droplet (134) comprising a barcoded solid support and a first particle-unoccupied droplet (128, 130) comprising a lysis agent into the same partition (Col.2 line59-67 to Col.3 line1-39).
Regarding claim-17, Gal as modified discloses wherein the system is further configured to record an identifier (camera 120, Fig.1 as taught by Vladimir [0084]; [0085]; [0087]) identifying the partition into which the particle-occupied droplet (132, 134) comprising the cell, the particle-occupied droplet (132, 134) comprising the barcoded solid support and the particle-unoccupied droplet (130) comprising the lysis agent are directed (Col.2 line59-67 to Col.3 line1-39).
Regarding claim-22, Gal as modified wherein the system further comprises: 
a flow cell (cell sample receptacle 118 with elongated collimator 124, Fig.1) configured to flow a stream of a particle (steam of droplet defined by Flow C, Fig.1) containing liquid past. 
But Gal lacks an interrogation point; a light source for irradiating the interrogation point; and a detector for detecting light from the interrogation point.
Vladimir also teaches a flow cell (104, Fig.1) configured to flow a stream of a particle (flow stream 111, Fig.1) containing liquid past an interrogation point (103); a light source (laser 112, Fig.1) for irradiating the interrogation point; and a detector (109, Fig.1) for detecting light from the interrogation point (Check: [0079]; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Gal’s system with the interrogation point; a light source for irradiating the interrogation point; and a detector for detecting light from the interrogation point as taught by Vladimir for purpose of determining the properties of sample and controlling the sorting parameters.

Regarding claim-23, Gal discloses a method for flow cytometrically dispensing droplets (Abstract; Fig.1) into partitions, the method comprising: 
producing from liquid exiting a flow cell (110, Fig.1) a droplet stream (steam of droplet defined by Flow C, Fig.1) comprising particle-occupied droplets (132, 134, Fig.1) and particle-unoccupied droplets (128, 130, Fig.1) (Col.7 line44-50); and
partition directing droplets of the droplet stream (C) with a droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) configured to partition-direct particle-occupied (132, 134) and particle-unoccupied droplets (128, 130) (Col.3 line47-55; Col.5 line8-13), wherein the droplet sorter (combination of charging element 112 and deflection device 114, Fig.1) comprises: 
a droplet charger (electrical charge device 112, Fig.1-2) configured to charge droplets of the droplet stream (steam of droplet defined by Flow C, Fig.1) (Col.3 line47-55, Col.4 line31-46); 
a droplet deflector (deflection plates 114 = 116, 117, Fig1,3) configured to deflect charged droplets (130, 132, 134) into a partition (receptacles 144, 140, 142 respectively, See Fig.1) (Col.3 line47-55, Col.4 line66-67 to Col.5 line1-7); and 
But Gal does not explicitly disclose a controller configured to control the droplet charger and droplet deflector to partition direct particle-occupied and particle-unoccupied droplets. However, it would be obvious to the skilled person in the art that there must be a controller that controls the whole dispensing and sorting system.
Gal lacks a controller.
Vladimir also discloses a system for flow cytometrically dispensing droplets into partitions comprising a droplet sorting system (Fig.1), a droplet stream generator (nozzle 102, Fig.1), a droplet sorter (combination of charging element and deflection plates), a droplet charger (charging pulse 150, Fig.1) and a droplet deflector (deflection plates 124, Fig1) similar to Gal and, also teaches a controller (controller 114, Fig1) configured to control the droplet charger and droplet deflector (124) to partition plurality of stream (125, 127, 126) (In some embodiments a set-up controller 114 may be operationally connected to the flow cytometer 100 and automatically initiate the adjustment of a series of parameters in the flow cytometer based upon the nozzle diameter determined from the image received by the camera. The parameters may include any flow cytometric parameter such as hydrostatic pressure, drop charge, deflection voltage, charge correction value, drop delay, drop frequency, drop amplitude, and charge phase, [0081]; also check [0082], [0084-0085], [0087-0088], Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Gal’s system with the controller as taught by Vladimir for purpose of controlling the multiple parameters of dispensing system for efficient sorting and dispensing of droplets.
Regarding claim-25, Gal as modified discloses wherein the controller (114 as taught by Vladimir [0081-0082], [0084-0085], [0087-0088], Fig.1) is configured to partition direct a first predetermined number of particle-occupied droplets (132, 134) and a second predetermined number of particle-unoccupied droplets (130).
Regarding claim-26, Gal as modified discloses wherein the controller (114 as taught by Vladimir) comprises a processor and a memory operably coupled thereto, wherein the memory comprises instructions stored thereon (as taught by Vladimir [0012]; [0048-0049]; [0130];  Fig.1), which, when executed by the processor, cause the processor to specify to the droplet sorter (combination of charging element and deflection plates) the particle-occupied droplets (132, 134) and particle-unoccupied droplets (130) to be partition directed (directed to vessels 140, 142, 144) (Check: [0012]; [0048-0049]; [0130];  Fig.1).
Regarding claim-27, Gal does not disclose further comprises inputting into an input module operably connected to the droplet sorter an input message specifying the particle-occupied and particle-unoccupied droplets to be partition directed.
Gal lacks input module.
Vladimir also teaches an input module (mouse, keyboard, or the like; [0130]) connected to the droplet sorter, wherein the input module is configured to receive an input message specifying the plurality of stream (125, 127, 126) to be partition directed (The set-up controller 118 may take further action depending parameters input in the device. One aspect of the invention is the application of an input value for drop-volume into the set-up controller 114. The drop volume may be determined by any means such as empirical measurements of a volume after a set number of drops from a particular nozzle diameter have been collected in a defined period of time. The drop volume may then be input into the set-up controller 114. In some embodiments the controller may cause the fluidics system 115 to pause after a set volume is dispensed to a collection vessel 118. This method beneficially improves a collection protocol because the use of a calibrated drop volume may provide a more accurate determination of collection volume than conventional methods which rely on drop count to control collection times. Using methods of this invention and the sorted fluid volume information available, an additional "stopping rule" for the sorting process may be implemented, [0088]; Fig.3, and also Check: [0012]; [0130]; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Gal’s system with the input module as taught by Vladimir for purpose of controlling the multiple parameters of dispensing system for efficient sorting and dispensing of droplets.



Conclusion
	A similar rejection can be applied by using Gal (US 9267873) as primary reference and Edward (US 20150050638) or Robert (US 6079836) as secondaries references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651